                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Jason Patterson,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       No. 17 CV 50202
                                               )       Magistrate Judge Iain D. Johnston
Nancy A. Berryhill, Acting                     )
Commissioner of Social Security,               )
                                               )
       Defendant.                              )


                          MEMORANDUM OPINION AND ORDER

       This appeal and the resulting remand would have been unnecessary if the administrative

law judge would have simply marshalled the evidence from the medical record and testimony at

the hearing and applied those facts to the regulatory requirements in making the determination

that claimant failed to meet a listing. Instead, the administrative law judge made the critical

determination in this case with a single, cursory, one-sentence conclusion. The Seventh Circuit

has repeatedly held that this type of “analysis” requires remand, absent harmless error.

       In November 2012, Jason Patterson was struck in the face while using a jack hammer at

his job at Chrysler. This led to left arm and neck pain. In September 2013, he filed his present

disability applications. In March 2014, he underwent fusion surgery. (He states that insurance

issues caused the delay in getting the surgery.) After the surgery, by plaintiff’s own admission,

his headaches and neck pain “drastically improved,” although he claims now to still have

ongoing left arm pain and numbness requiring additional treatment. Dkt. #11 at 1. In August

2015, for example, an EMG showed that he had nerve palsy at the elbow, and he had injections

in his shoulder and was referred to a pain clinic. Id. at 2.



                                                   1
       The administrative law judge (“ALJ”) ruled that plaintiff did not qualify as disabled

because he had the residual functional capacity (“RFC”) to do light work subject to certain

restrictions to account for his left arm limitations. In reaching this decision, the ALJ concluded

(among other things) that plaintiff’s symptoms were “largely controlled,” as evidenced by the

disappearance of his headaches and the substantial diminishment in neck pain after the surgery;

that plaintiff’s ability to “walk about a mile generally reinforces the conclusion that there is no

major impediment to his ability to stand and walk”; that plaintiff had a poor work record before

his medical problems arose (he did not earn more than the SGA threshold from 2005 to 2011);

that “upon resuming work in August 2012, within a very short period of time had filed a workers

compensation claim for an injury that he apparently did not even seek medical treatment for at

the time.” R. 18-19. The ALJ found it significant that his treating physicians did not submit an

opinion. R. 19 (“none of his health care providers apparently felt that the claimant was

completely disabled, at least not to the extent of submitting a report to that effect”).

       In this appeal, plaintiff does not challenge these findings. Instead, he raises a single

limited argument for remand. It is directed at the ALJ’s finding that plaintiff did not meet Listing

1.04 (“Disorders of the spine”). This listing contains several requirements. The ALJ’s

explanation consisted of the following:

       The claimant’s cervical spine impairment does not meet the requirements of
       Section 1.04 of the Listing of Impairments because of the absence of regular
       findings of neurological deficits such as are required in that section.

R. 14. There is really no dispute that this sentence contains no explicit analysis of the 1.04

requirements and at best only hints at a broader if vague rationale—namely, that the findings of




                                                  2
“neurological deficits” were not “regular,” presumably meaning they did not meet the 12-month

duration requirement. 1 Perhaps this is an oblique reference to the post-surgery improvement.

         Plaintiff relies on a line of Seventh Circuit cases stating that this type of explanation is

cursory and thus requires a remand. See, e.g., Minnick v. Colvin, 775 F.3d 929, 935-36 (7th Cir.

2015) (the ALJ’s two-sentence discussion contained “no analysis whatsoever” and was “the very

type of perfunctory analysis we have repeatedly found inadequate”). 2 Plaintiff also complains

that the ALJ’s analysis was not supported by any medical opinion. Plaintiff’s main argument is

that the ALJ failed to conduct an equivalency analysis. A claimant may either “meet” the listing

requirements or “equal” them by pointing to symptoms that are “equal in severity.” Id. at 935.

Plaintiff seems to concede that he cannot meet all the listing requirements. See Dkt. #11 at 5

(“But for lack of ongoing nerve impingement (at least on MRI), plaintiff would clearly meet

Listing 1.04A.”). So, his argument rests primarily on the equivalency pathway. In his reply, he

asserts that the Government “conflate[s]” these separate pathways. Dkt. #17 at 2.

         The Government concedes, in somewhat euphemistic terms, that the ALJ’s explicit

analysis was “short,” but it argues that this was not a problem because the ALJ later “discussed

the [listing] criteria” in the RFC analysis. Dkt. #16 at 7. The Government also argues that the

ALJ properly relied on the opinions from the State Agency physicians and asserts that reliance

on them was sufficient. Id. at 8 (citing Aurand v. Colvin, 654 F. Appx. 831, 839 (7th Cir. 2016)).




1
 The phrase “neurological deficits” is not used in Listing 1.04, and it is therefore not by itself a requirement.
2
 See also Plessinger v. Berryhill, 900 F.3d 909, 917 (7th Cir. 2018) (“Given the substantial evidence from treating
and examining physicians tending to show that Plessinger may have met or equaled Listing 1.04A, this was not a
sufficient explanation of the ALJ’s reasoning.”); Kastner v. Astrue, 697 F.3d 642, 647 (7th Cir. 2012) (remanding
because the ALJ’s cursory analysis—that claimant “did not display limitation of motion of the spine as anticipated
by section1.04A”—was insufficient); Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (“In considering
whether a claimant’s condition meets or equals a listed impairment, an ALJ must discuss the listing by name and
offer more than a perfunctory analysis of the listing.”).

                                                         3
       As an initial point, the Government’s assertion that the ALJ “discussed” the 1.04A

“criteria” in the RFC section is a bit misleading. The assertion is not accurate to the extent that it

suggests that the ALJ engaged in a traditional legal analysis by explicitly going one by one

through the individual requirements and explaining which pieces of evidence fulfilled them.

Instead, the Government is basically raising a harmless error argument by claiming that the

ALJ’s overall RFC discussion contains several general points casting doubt on the severity of

plaintiff’s medical problems—in effect, it contains arguments that, if properly marshalled and

molded, could blossom into an adequate analysis.

       To begin with the obvious, the ALJ’s one-sentence Step Three analysis is cursory as

defined by Minnick, Barnett, and the other Seventh Circuit cases. It is also similar to the analyses

in several cases where this Court has remanded based on this same general argument. See

Edmonson v. Colvin, 2016 WL 946973 (N.D. Ill. March 14, 2016); Tucker v. Colvin, 2015 WL

6736700 (N.D. Ill. Nov. 4, 2015); Swagger v. Colvin, 2015 WL 6736683 (N.D. Ill. Nov. 4,

2015). At the same time, in at least one case, this Court has affirmed an ALJ’s finding that

Listing 1.04A was not met based on a harmless error analysis. See Dock v. Berryhill, 2017 WL

5293901, *5 (N.D. Ill. Nov. 13, 2017).

       Here, despite some doubt about whether plaintiff can prevail on remand, the Court is not

persuaded that the harmless error doctrine should be applied. See Zellwiger v. Berryhill, No. 17

CV 50195, 2018 U.S. Dist. LEXIS 211741, at *20 (N.D. Ill. Dec. 17, 2018) (court’s doubts as to

whether claimant is disabled not a basis to affirm). Two reasons support this conclusion. First,

there was no medical opinion that adequately analyzed the listing argument, especially the

equivalency question. No medical expert was called to testify at the hearing, and the State

Agency opinions were submitted before some of the evidence, such as the 2015 EMG, was



                                                  4
developed. 3 Moreover, the ALJ stated in the RFC discussion that the Agency opinions had not

considered “the recent degenerative disc disease of the lumbar spine documented in recent

months.” R. 19. Alone, this lack of a supporting medical opinion is a reason to remand. See

Minnick, 775 F.3d at 935 (“A finding of medical equivalence requires an expert’s opinion on the

issue.”); Barnett, 381 F.3d at 670 (“Whether a claimant’s impairment equals a listing is a

medical judgment, and an ALJ must consider an expert’s opinion on the issue.”). In Dock, where

this Court found that an ALJ’s perfunctory analysis was harmless error, it noted the ALJ had

relied on the testimony of an expert, thus distinguishing Minnick and Barnett.

           Second, the Court cannot state with certainty that the ALJ on remand, after consulting an

expert, would not find that plaintiff met or, more realistically, equaled this listing. It would not

be productive here for this Court to go through all the competing pieces of evidence given the

decision to remand and given that the Court does not have the assistance of a medical expert. The

larger problem with the Government’s argument is that it does not sufficiently consider all the

requirements in a rigorous manner that would establish the level of confidence needed to find

harmless error ruling. To illustrate, the listing requires the following:

           1.04 Disorders of the spine (e.g. herniated nucleus pulposus, spinal arachnoiditis,
           spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral
           facture), resulting in compromise of a nerve root (including the cauda equina) or
           the spinal cord. With: A. Evidence of nerve root compression characterized by
           neuro-anatomic distribution of pain, limitation of motion of the spine, motor loss
           (atrophy with associated muscle weakness or muscle weakness) accompanied by
           sensory or reflex loss and, if there is involvement of the lower back, positive
           straight-leg raising test (sitting and supine)[.]

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04(A). Compare the above requirements to the following

arguments in the Government’s brief:

           [T]he ALJ discussed the April 2013 MRI, the limited range of motion in plaintiff’s
           neck, the decreased sensations and strength in his left arm, and his reduced left arm

3
    The Agency opinions, it should be noted, contain no “analysis” whatsoever. See R. 79, 88, 101, 114.

                                                           5
        strength. The ALJ also considered plaintiff’s significant improvement after his
        surgery, the normal imaging of his neck showing no complications, and his ability
        to do some household chores and admittedly lift up to 20 pounds. The ALJ’s
        discussion of this evidence more than met his duty to articulate his step three
        finding, even if it was not all under the step three section of his decision.

Dkt. #16 at 7 (citations omitted). Some of these assertions (e.g. limited range of motion and

decreased sensations) loosely correspond to some 1.04A requirements, but even then it is not

clear why these findings did not equal those requirements. Other assertions are not connected at

all to the 1.04A requirements.

        In sum, the Court finds that a remand is necessary based on the listing argument. The

Court agrees with the Government that plaintiff’s other argument, regarding a closed period of

disability, has been waived because plaintiff only made a cursory argument in his opening brief

and then never returned to it in his reply. See Baker, 2015 WL 719604 at *4 (“undeveloped”

arguments, which rely on “passing references” to legal rules are deemed waived). More broadly,

the Court also agrees with the Government that plaintiff waived other arguments that were not

raised in any manner. See Dkt. #16 at 3, n.2 (citing cases). These include challenges to the RFC

finding and the credibility finding. In his reply, plaintiff did not contest this assertion. As a result,

the Court holds that the case is remanded solely to address whether plaintiff met or equaled

Listing 1.04A. The Court will leave it to the ALJ’s discretion whether an additional hearing is

needed. But the ALJ must obtain a medical opinion and must provide more than a cursory, one-

sentence explanation.

        On this basis, plaintiff’s motion for summary judgment is granted; the Government’s

motion is denied; and the case is remanded for further proceedings.


Date: December 28, 2018                                 By:     ___________________________
                                                                Iain D. Johnston
                                                                United States Magistrate Judge

                                                   6
